Citation Nr: 0511523	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  99-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 20, 
1997, for the award of service connection for a psychiatric 
disability, to include the claim of clear and unmistakable 
error within the October 13, 1989, rating decision which 
denied the veteran service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1959 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran a 70 percent initial rating 
for his depressive disorder, effective from February 20, 
1997.  He responded by filing a September 2000 Notice of 
Disagreement regarding the effective date of this award, and 
was sent a June 2001 Statement of the Case.  He then filed a 
July 2001 substantive appeal, perfecting his appeal of this 
issue.  

This appeal was initially presented to the Board in August 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's application to reopen his claim for service 
connection for a psychiatric disability was received February 
20, 1997.  

3.  The veteran has failed to demonstrate that there was an 
error of fact or law in the RO's October 13, 1989, rating 
decision which, had it not been made, would have manifestly 
changed the outcome of the decision.  




CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
February 20, 1997, to include a finding of clear and 
unmistakable error in the RO's October 13, 1989, rating 
decision, have not been met.  38 U.S.C.A. §§ 5107, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the June 2001 Statement 
of the Case, the various Supplemental Statements of the Case, 
and May 2004 RO letter to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has reported that he receives medical care at various 
VA medical centers, and these records were obtained.  Private 
medical records have also been obtained, as indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his claim; 
for these reasons, his appeal is ready to be considered on 
the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in August 2000, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in January 
2005, in light of the additional development performed 
subsequent to August 2000.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks an effective date prior to February 20, 
1997, for the award of service connection for a psychiatric 
disability.  He also contends, in effect, that the RO's 
October 1989 denial of service connection for a psychiatric 
disability was the product of clear and unmistakable error 
and never became final, due to procedural errors by VA.  
Therefore, an effective date in September 1989 is warranted, 
according to his assertions.  

Except as otherwise provided for in circumstances not 
applicable to this case, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original or reopened claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (a) (West 2002); 38 C.F.R. § 3.400 (2004).  

The effective date of an award of service connection based on 
new and material evidence after a final disallowance will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2004).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, both formal and informal, for 
benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  Id. at 
200.  However, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In the present case, the veteran's February 20, 1997, 
effective date is based on the receipt that same date of an 
informal application for service connection for a psychiatric 
disability.  This benefit was subsequently awarded within a 
January 1999 rating decision.  Prior to that decision, the 
veteran was denied service connection for a psychiatric 
disability within an October 1989 rating decision following 
the September 1989 receipt of his claim for the same.  The 
veteran responded by filing a Notice of Disagreement which 
was received in July 1990.  He was then sent a Statement of 
the Case in August 1990.  Thereafter, the veteran did not 
file a timely substantive appeal, as required to perfect an 
appeal to the Board.  38 U.S.C.A. § 7105 (West 2002).  A 
substantive appeal was not received until March 1991, more 
than a year after the October 1989 rating decision on appeal, 
and more than 60 days after the August 1990 Statement of the 
Case was mailed to him.  

The veteran contends that if his March 1991 written statement 
was not accepted as a timely substantive appeal, it should 
have been construed as a new informal claim.  However, the 
March 1991 statement was clearly authored by the veteran "in 
support of my appeal", to quote from the statement, and not 
as a new claim.  Furthermore, the RO responded to the veteran 
within an April 1991 letter which incorrectly informed him 
that he had 60 additional days to file a VA Form 9.  Even 
assuming the veteran relied on this incorrect information 
from the RO, he failed to return either a VA Form 9 or any 
other written statement to VA within 60 days.  The veteran 
did not contact VA for another five years, until November 
1996, when he requested a copy of his claims folder.  Based 
on these facts, the Board finds that the veteran both failed 
to perfect a timely appeal of the October 1989 rating 
decision denying him service connection for a psychiatric 
disability, and did not file an informal claim in March 1991.  
As a result, the October 1989 rating decision became final, 
and an effective date earlier than February 20, 1997, is not 
warranted.  

Next, the veteran has argued that he never received the RO's 
April 1991 response to his untimely March 1991 substantive 
appeal.  Even assuming the veteran's allegation is correct, 
his March 1991 substantive appeal was nonetheless untimely at 
the time it was filed, and the veteran has not established 
otherwise.  Thus, regardless of whether the veteran ever 
received the RO's April 1991 letter, the October 1990 rating 
decision remained final, due to the veteran's own failure to 
file a timely substantive appeal, and no future response by 
the veteran would retroactively change that fact.  The 
October 1990 rating decision remaining final, an effective 
date prior to February 20, 1997 has not been demonstrated.  

The veteran and his representative also claim the October 
1989 rating decision denying service connection for a 
psychiatric disability was a product of clear and 
unmistakable error, and an earlier effective date is 
therefore warranted on that basis.  However, for the reasons 
to be discussed below, no clear and unmistakable error exists 
in the October 1989 rating decision, and an earlier effective 
date must be denied.  

Under 38 C.F.R. § 3.105, a final and binding award 
determination may be reversed or amended if clear and 
unmistakable error is found.  38 C.F.R. § 3.105(a) (2004).  A 
finding of clear and unmistakable error requires considerably 
more than a finding that there is room for disagreement as to 
the disposition of the earlier claim.  Instead, a finding of 
clear and unmistakable error requires a finding that the 
circumstances of the case amount to a "very specific and 
rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the U. S. Court 
of Appeals for Veterans Claims (Court) elaborated on the 
proper test to determine if there is clear and unmistakable 
error, as previously set forth in Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  In Damrel the Court held that for 
there to be clear and unmistakable error "(1) '[e]ither the 
correct facts, as they were known at the time, were not known 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied,' (2) the error must be 'undebatable' and 
of the sort ''which had it not been made, would have 
manifestly changed the outcome at the time it was made,' and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question."  Damrel at 245.  

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  Clear 
and unmistakable error either exists undebatably or there is 
no clear and unmistakable error within the meaning of 
38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  In light of this, any argument that § 5107(b) 
has not been applied is inapplicable to a clear and 
unmistakable error claim.  

"Clear and unmistakable error is a very specific and rare 
kind of 'error.'"  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  [emphasis omitted]  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  "To warrant review by the Board, a 
claim of [clear and unmistakable error] must be raised with 
specificity regarding when and how [clear and unmistakable 
error] occurred."  McIntosh v. Brown, 4 Vet. App. 553, 561 
(1993).  

The veteran contends that in considering his service 
connection claim for a psychiatric disability, the RO failed 
to properly review his service medical records and note 
diagnoses of depression within those records.  However, the 
RO's October 1989 rating decision explicitly noted that the 
veteran was seen during military service for "episodes of 
depression."  The RO also noted within the rating decision 
that "the [veteran] was seen on two occasions in [service] 
for a mild depression."  Thus, the RO did in fact note the 
veteran's in-service treatment for psychiatric symptoms, and 
did consider this information in denying service connection 
for a psychiatric disability.  

The veteran's essential contention is that there was failure 
on the part of the RO to properly evaluate the evidence of 
record at the time his service connection claim for a 
psychiatric disability was initially considered.  This, in 
essence, is a claim that the VA improperly weighed or 
evaluated the evidence.  See Fugo, supra.  "(S)imply to 
claim clear and unmistakable error on the basis that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error."  Fugo, at 44.  "It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable error 
claim is undoubtedly a collateral attack, the presumption is 
even stronger."  Therefore, the Board find that there is 
nothing to indicate that there was clear and unmistakable 
error on part of VA in its interpretation and application of 
the laws and regulations which were then in effect

Overall, the veteran has failed to establish that an 
effective date prior to February 20, 1997, is warranted.  He 
has not presented evidence indicating his prior denial did 
not become final, or is the result of clear and unmistakable 
error.  In the absence of such evidence, an earlier effective 
date must be denied.  As a preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an effective date prior to February 20, 1997, 
for the award of service connection for a psychiatric 
disability is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


